COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       James Agbeze v. The State of Texas

Appellate case number:     01-13-00140-CR

Trial court case number: 1288928

Trial court:               180th District Court of Harris County

        The appellate record was due in this case on April 12, 2013. On May 1, 2013, the court
reporter informed us that the reporter’s record has not been filed as a result of appellant’s failure
to pay or make payment arrangements for preparation of the record. Appellant has now filed a
“motion for extension of time to file court reporter’s record”, requesting an extension of time
until June 30, 2013 to pay for the reporter’s record.
        Appellant’s motion is granted in part and denied in part. Appellant is ordered to provide
written evidence from the court reporter showing that appellant has either paid or made
arrangements to pay the reporter’s fee no later than June 12, 2013. If appellant fails to provide
said evidence by June 12, 2013, appellant’s brief will be due no later than July 12, 2013, and the
Court may consider and decide only those issues or points that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c), 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: June 3, 2013